The defendant was charged in the indictment with the (246) violation of section 3349 of the Revisal, which denounces the crime against nature, and the jury returned as their verdict: "Guilty of an attempt to commit the crime charged in the bill of indictment."
Upon this verdict, the defendant was sentenced to four months in jail and assigned to work on the public roads.
The defendant moved in arrest of judgment, which motion was overruled, and defendant appealed.
The judgment, upon the verdict of the jury, is fully authorized by Revisal, sec. 3269, which reads as follows:
"Upon the trial of any indictment the prisoner may be convicted of the crime charged therein or of a less degree of the same crime, or of an attempt to commit a less degree of the same crime."
This statute was discussed in S. v. Brown, 113 N.C. 646, and construed in accordance with the ruling of his Honor.
No error. *Page 201 
(247)